DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Giordana Mahn on 12/29/2021.
The application has been amended as follows: 
IN THE CLAIMS
Claims 1, 18, and 21 are amended as displayed below, and claim 20 is cancelled. 
CLAIM 1: A flow control valve comprising: a valve body having an inlet, an outlet, and a flow path connecting the inlet and the outlet; a trim assembly disposed in the flow path and including a valve seat and a cage, the cage including a body having a central cavity, a projection extending radially outward from the central cavity, and a peripheral cavity extending within the projection; a control member movable in the central cavity of the cage between an open position, in which the control member is spaced away from the valve seat, and a closed position, in which the control member engages the valve seat; wherein the body of the cage is a unitary body and has a non-circular longitudinal cross-section.
CLAIM 18: A cage for a fluid control device, the cage comprising: a body having an interior wall, , and a projection; a central cavity defined by the interior wall of the body, the projection extending outwardly from the central cavity; a plurality of flow paths connecting the interior wall and the exterior wall, the plurality of flow paths tangentially disposed relative to the central cavity; wherein the body has a non-circular longitudinal cross-section; wherein the projection includes a U-shaped longitudinal cross-section including a first arm, a second arm, and an elbow connecting the first and second arms, and the plurality of flow paths are formed in the first and second arms of the projection .
CLAIM 20: (CANCELLED)
CLAIM 21: A flow control valve comprising: a valve body having an inlet, an outlet, and a flow path connecting the inlet and the outlet; a trim assembly disposed in the flow path and including a valve seat and a cage, the cage including a body and a central cavity defined by the body of the cage; a control member movable in the central cavity of the cage between an open position, in which the control member is spaced away from the valve seat, and a closed position, in which the control member engages the valve seat; wherein the body of the cage is a unitary body and has a non-circular longitudinal cross-section; wherein the body of the cage includes a plurality of projections extending radially outward from the central cavity; and wherein each projection of the plurality of projections has a U-shape cross-section with first and second arms and an elbow connecting the first and second arms.
The above claim amendments were made to overcome a potential prior art rejection.

Allowable Subject Matter
Claims 1-10, 12-19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: Mastrovito (WO 2018/025281) discloses a flow control valve (Figs. 1-16) comprising: a valve body (housing valve 12) having an inlet, an outlet, and a flow path connecting the inlet and the outlet (valve disclosed in page 9); a trim assembly (200) disposed in the flow path and including a valve seat and a cage (100), the cage including a body having a central cavity (Fig. 1), a projection (9, Fig. 4) extending radially outward from the central cavity (Fig. 1), and a peripheral cavity (Fig. 4) extending within the projection; a control member (12) movable in the central cavity (Fig. 1) of the cage (100) between an open position, in which the control member (12) is spaced away from the valve seat, and a closed position, in which the control member engages the valve seat.
Mastrovito does not render obvious in combination with the rest of the claim limitations wherein the body of the cage is a unitary body and has a non-circular longitudinal cross-section.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753